DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. U.S. PGPub 2003/0054573.
Regarding claim 1, Tanaka discloses a workpiece production method comprising: producing a plurality of nominally similar workpieces in a production process on at least one production machine (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14); recording the order or time of production of at least some of the workpieces on the production machine (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14); measuring at least some of the workpieces so recorded at two or more inspection stations (e.g. inspection equipment/review station); wherein dimensions or points of one workpiece are measured (e.g. measured critical dimensions) at one of the inspection stations, and corresponding dimensions or points of another of the workpieces are measured at another of the inspection stations (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14); analyzing (e.g. comparing) together the results of the measurements of corresponding dimensions or points made at the two or more inspection stations, taking account of the order or time of production of the workpieces (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14), and producing an output signal based on the analysing of the results together, the output signal (e.g. alarm) indicating performance of the production machine or of one or more of the inspection stations (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
 	Regarding claim 2, Tanaka discloses a method according to claim 1, wherein the order of production of the workpieces is derived from the times of their production (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
 	Regarding claim 3, Tanaka discloses a method according to claim 2, wherein analysing the results takes account of time intervals between the times of production of the workpieces (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 

 	Regarding claim 5, Tanaka discloses a method according to claim 1, wherein analysing the results of the measurements includes detecting whether there is a trend in the results of the measurements over time, for example that a particular dimension is gradually increasing in size as successive workpieces are produced (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
 	Regarding claim 6, Tanaka discloses a method according to claim 1, wherein analysing the results of the measurements includes detecting whether there is a trend in the performance of the production machine or of a tool or tool turret of the production machine over time (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
 	Regarding claim 7, Tanaka discloses a method according to claim 1, wherein analysing the results of the measurements includes detecting when a particular dimension of a workpiece or the coordinates of a particular point has exceeded a control limit (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
 	Regarding claim 8, Tanaka discloses a method according to claim 1, wherein analysing the results of the measurements includes filtering a series of measurements of a particular dimension or point on successive workpieces to smooth the results or to remove outliers (e.g. pg. 10, ¶116). 
 	Regarding claim 9, Tanaka discloses a method according to claim 8, including detecting when the filtered series of measurements has exceeded a control limit (e.g. pg. 10, ¶116). 


	Regarding claim 11, Tanaka discloses a method according to claim 1, wherein each workpiece is assigned an identity number in machine readable form, which travels on or with the workpiece from the production machine to the relevant inspection station, and the order or time of production of the workpiece is recorded centrally with the workpiece identity number (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 12, Tanaka discloses a method according to claim 1, wherein the time of production of each workpiece, or a number indicating the order of production of the workpiece, is recorded in machine readable form and travels on or with the workpiece from the production machine to the relevant inspection station (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 13, Tanaka discloses a method according to claim 1, wherein the production machine and the inspection stations are located in a factory, and the analysis of the results of the measurements and the production of the output signal take place at a location remote from the factory (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 14, Tanaka discloses a method according to claim 1, including feeding the output signal back to the production machine to adjust the production process of the production machine (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
  	Regarding claim 15, Tanaka discloses a method according to claim 14, in which the output signal which is fed back to the production machine comprises a tool offset value to correct production of 
	Regarding claim 16, Tanaka discloses a method according to claim 1, wherein the output signal provides a measure of process capability of the production machine or of a tool or tool turret of the production machine (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 17, Tanaka discloses a method according to claim 1, wherein the output signal includes an alarm signal or a message to a human operator produced if the results are approaching or exceed a predetermined limit value or tolerance value (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 18, Tanaka discloses a method according to claim 1, wherein analysing the results comprises comparing the results of the measurements of corresponding dimensions or points made at the two or more inspection stations, and wherein the output signal is provided if the results from one of the inspection stations differ by more than a predetermined amount from the results of one or more of the other inspection stations (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 19, Tanaka discloses a method according to claim 18, including adjusting results obtained from the said one of the inspection stations whose results differ, the results being adjusted by an amount which depends on the output signal (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 20, Tanaka discloses a method according to claim 1, wherein there are a plurality of production machines, each production machine being associated with two or more inspection stations, and wherein each inspection station measures dimensions or points on workpieces 
	Regarding claim 21, Tanaka discloses a method according to claim 1, wherein there are a plurality of production machines, each production machine being associated with two or more inspection stations, and wherein one or more of the inspection stations measures dimensions or points on workpieces produced by more than one of the production machines (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 22, Tanaka discloses a manufacturing system comprising: one or more production machines; two or more inspection stations; and a control system for scheduling the production of workpieces on the one or more production machines and the inspection of workpieces so produced at the inspection stations; wherein the control system is configured to operate a method according to claim 1 (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14). 
	Regarding claim 23, Tanaka discloses a method or system as claimed in claim 1, wherein the or each production machine is a machine tool (e.g. pg. 3, ¶54; pg. 59-63; pg. 5, ¶71; pg. 7-8, ¶90-97; pg. 12, ¶128-129; Fig. 1-3 and 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CKJuly 31, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116